 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 1 of 26 Page ID #:688



1    Adam M. Apton (SBN 316506)
2    LEVI & KORSINSKY, LLP
     445 South Figueroa Street, 31st Floor
3    Los Angeles, California 90071
4    Tel: 213/985-7290
     Fax: 202/333-2121
5    Email: aapton@zlk.com
6
     Attorneys for Plaintiffs
7
8    [Additional counsel on signature page]
9
                                 UNITED STATES DISTRICT COURT
10
                                CENTRAL DISTRICT OF CALIFORNIA
11
                                      WESTERN DIVISION
12
13    FIVET INVESTMENT MANAGEMENT      )         Case No. 2:18-cv-03512-DMG-RAO
      LTD and DEEP FIELD FUND SPC LTD. )
14
      OPEN CLUSTER SEGREGATED          )         SECOND AMENDED
15    PORTFOLIO,                       )         COMPLAINT FOR:
                                       )
16
                        Plaintiff,     )          (1) COMMON LAW FRAUD
17         vs.                         )
                                       )          (2) NEGLIGENT
18
      DARREN R. JAMISON, CAPSTONE      )              MISREPRESENTATION
19    TURBINE CORPORATION, and DOES 1- )
20    10,                              )          (3) VIOLATION OF CAL. CORP.
                                       )              CODE §25401
21                      Defendants.    )
22                                     )         DEMAND FOR JURY TRIAL

23
24
25
26
27
28
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 2 of 26 Page ID #:689



1          Plaintiffs FiveT Investment Management Ltd (“FiveT”) and Deep Field Fund SPC Ltd.
2    Open Cluster Segregated Portfolio (“Deep Field Fund”) (collectively, “Plaintiffs”), by their
3    undersigned attorneys, allege the following on information and belief, except as to those
4    allegations pertaining to their own knowledge and conduct, which is made on personal
5    knowledge:
6                                         INTRODUCTION
7          1.     Plaintiffs bring this action to recover losses they sustained in connection with
8    their purchase of over $30 million of Capstone Turbine Corporation (“Capstone”) stock.
9    Plaintiffs made their purchases of Capstone stock following conversations with Defendant
10   Darren R. Jamison (“Jamison”), Capstone’s Chief Executive Officer. During these
11   conversations, Jamison made material misrepresentations and/or omissions to Plaintiffs about
12   Capstone’s revenue, sales, and operations. These statements induced Plaintiffs to purchase
13   Capstone stock.
14         2.     Jamison lied during these conversations. Specifically, Jamison did not disclose
15   that Capstone had been improperly recognizing revenue from BPC Engineering (“BPC”) in
16   violation of Capstone’s stated accounting policies as well as accounting rules and regulations.
17   Jamison and Capstone had been violating these rules at all relevant times, thereby causing
18   Capstone’s revenue to be materially inflated.
19         3.     Similarly, unbeknownst to Plaintiffs, Capstone’s “backlog” (which includes
20   orders received but not yet filled or paid for) included millions of dollars of orders from BPC.
21   These orders were unlikely ever to be filled, let alone paid for. Nonetheless, Jamison and
22   Capstone relied upon the backlog when discussing the company’s current and future financial
23   strength. Given that the backlog included many orders that were likely never to be filled, these
24   statements were materially misleading.
25         4.     Plaintiffs relied on these misrepresentations and/or omissions as well as others
26   that were present within Capstone’s press releases and public filings with the U.S. Securities
27   and Exchange Commission (“SEC”). As a result, Plaintiffs sustained significant damages in
28

                                            1
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 3 of 26 Page ID #:690



1    the form of financial losses when the truth concerning Capstone’s revenue and backlog
2    emerged.
3                                   JURISDICTION AND VENUE
4          5.     This Court has jurisdiction over the subject matter of this action pursuant to 28
5    U.S.C. §1332.
6          6.     The parties in this case are citizens of different states and/or foreign states.
7          7.     The amount in controversy exceeds $75,000, exclusive of interest and costs.
8          8.     This Court has jurisdiction over the subject matter of this action pursuant to 28
9    U.S.C. §1367.
10         9.      Venue is proper because many of the acts and conduct complained of herein
11   occurred in this District and Capstone is headquartered in this District.
12                                              PARTIES
13         10.    Plaintiff FiveT is a fund located in the Cayman Islands. On May 1, 2014, FiveT
14   purchased 9,000,000 shares of Capstone common stock from Deep Field Fund in a private
15   transaction for $13,050,000. FiveT subsequently purchased 1,000,000 additional shares of
16   Capstone common stock for a total of $705,440.70 between February 2015 and May 2015.1
17         11.    Plaintiff Deep Field Fund is a fund located in the British Virgin Islands. On May
18   1, 2014, Deep Field Fund purchased 18,825,000 shares of Capstone common stock from
19   Capstone in a public offering pursuant to a prospectus and registration statement filed with the
20   SEC. Deep Field Fund purchased these shares for $1.70 per share, resulting in proceeds (before
21   expenses) to Capstone totaling $30,242,363.
22         12.    Non-party ISATYS Advisory AG (“Isatys”) was Deep Field Fund’s mandated
23   asset manager at all relevant times herein. Isatys does not have any trading or investment
24   accounts. All of Deep Field Fund’s accounts are in the name of Deep Field Fund. Isatys places
25
26
     1
27    On November 9, 2015, Capstone completed a 20-for-1 reverse stock split. Allegations
     concerning share amounts and prices occurring prior to this date reflect the pre-split
28   amounts and prices; allegations after this date reflect the post-split amounts and prices.
                                             2
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 4 of 26 Page ID #:691



1    orders for the benefit of Deep Field Fund. Isatys did not take possession of the Capstone stock
2    Deep Field Fund purchased from Capstone at issue herein.
3           13.     Defendant Capstone is a Delaware corporation that trades on the NASDAQ Stock
4    Market (“NASDAQ”), a national securities exchange, with its principal executive offices
5    located at 16640 Stagg Street, Van Nuys, California 91406. At all relevant times, Capstone,
6    through its officers and directors, published periodic filings with the SEC and made public
7    statements that, as alleged herein, contained material misrepresentations and omissions that
8    artificially inflated the price of the company’s common stock.
9           14.     Defendant Jamison was, at all relevant times, President, Chief Executive Officer
10   (“CEO”) and a director of Capstone. Defendant Jamison joined Capstone in December 2006
11   as President and CEO and has been a director since December 2006. Upon information and
12   belief, Jamison resides in the State of California.
13          15.     The true names and capacities of defendants named as Does 1-10, inclusive,
14   whether individual, corporate, associate, or otherwise, are presently unknown to Plaintiffs.
15   Plaintiffs therefore sue these defendants by these fictitious names. Plaintiffs will amend the
16   Complaint to substitute true names and capacities when they have been ascertained. Plaintiffs
17   are informed and believe, and on the basis of that information and belief allege, that each of
18   the fictitiously-named defendants is responsible in some manner for the occurrences herein
19   alleged.
20          16.     Capstone, Jamison, and Does 1-10 are collectively referred to herein as
21   “Defendants.”
22          17.     Jamison and Does 1-10 are collectively referred to herein as the “Individual
23   Defendants.”
24          18.     The Individual Defendants, because of their positions with Capstone, possessed
25   the power and authority to control the contents of Capstone’s reports to the SEC, press releases,
26   and presentations to securities analysts, money and portfolio managers, and institutional
27   investors, i.e., the market. Each Individual Defendant was provided with copies of Capstone’s
28   reports and press releases alleged herein to be misleading prior to, or shortly after, their issuance
                                              3
                                  SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 5 of 26 Page ID #:692



1    and had the ability and opportunity to prevent their issuance or cause them to be corrected.
2    Because of their positions and access to material non-public information available to them,
3    each of these Individual Defendants knew that the adverse facts specified herein had not been
4    disclosed to, and were being concealed from, the public, and that the positive representations
5    which were being made were then materially false and/or misleading. The Individual
6    Defendants are liable for the false statements pleaded herein, as those statements were each
7    “group-published” information, the result of the collective actions of the Individual
8    Defendants.
9          19.     Capstone is liable for the acts of the Individual Defendants, and its employees
10   under the doctrine of respondeat superior and common law principles of agency as all the
11   wrongful act complained of herein were carried out within the scope of their employment with
12   authorization.
13         20.     The scienter of the Individual Defendants, and other employees and agents of
14   Capstone are similarly imputed to Capstone under respondeat superior and agency principles.
15                                SUBSTANTIVE ALLEGATIONS
16   A.    Background
17         21.     Capstone develops, manufactures, markets and services microturbine technology
18   products for use in power-generation applications.
19         22.     Capstone sells its microturbine products, parts and service through a large
20   network of distributors. These distributors purchase Capstone’s products for sale to end users
21   and also provide application engineering and installation support. At all relevant times,
22   Capstone’s primary distributor in Russia was BPC.
23         23.     BPC’s relationship with Capstone was material to Plaintiffs in the overall context
24   of Capstone’s operations. BPC was one of Capstone’s largest customers and always had the
25   largest amount of orders in Capstone’s backlog. For the years ended March 31, 2014, 2013,
26   and 2012, respectively, sales to BPC accounted for 17%, 11% and 26% of the company’s
27   overall revenue.
28

                                             4
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 6 of 26 Page ID #:693



1          24.    Absent from Defendants’ statements about Capstone was any indication that BPC
2    was unable to pay Capstone the amounts it owed and, therefore, Capstone’s revenue and
3    backlog was materially less than represented.
4          25.    Capstone’s revenue recognition policy was, at all relevant times, as follows:
5
           We recognize revenue when all of the following criteria are met: persuasive
6          evidence of an arrangement exists, delivery has occurred or service has been
           rendered, selling price is fixed or determinable and collectability is reasonably
7
           assured. Service revenue derived from time and materials contracts is
8          recognized as the service is performed.
9
           ***
10
           Revenue from the sale of products, parts and accessories is generally
11
           recognized and earned when all of the following criteria are satisfied: (a)
12         persuasive evidence of a sales arrangement exists; (b) price is fixed or
           determinable; (c) collectability is reasonably assured; and (d) delivery has
13
           occurred. Delivery generally occurs when the title and the risks and rewards
14         of ownership have substantially transferred to the customer.
15         26.    Capstone’s revenue recognition policy tracks Staff Accounting Bulletin No. 101
16   (“SAB 101”), as amended by Staff Accounting Bulletin No. 104 (“SAB 104”). SAB 104, Topic
17   13, Revenue Recognition, as amended, and SAB 101, Revenue Recognition in Financial
18   Statements, clearly state that revenue is realized or realizable and earned only if and when all
19   of the following criteria are met: (a) “Persuasive evidence of an arrangement exists,” with the
20   term “arrangement” meaning the final understanding between the parties as to the specific
21   nature and terms of the agreed-upon transaction; (b) “Delivery has occurred or services have
22   been rendered;” (c) “The seller’s price to the buyer is fixed or determinable;” and (d)
23   “Collectibility is reasonably assured.” SAB 101(A)(1).
24         27.    Additionally, FASB Statement of Concepts No. 5, Recognition and Measurement
25   in Financial Statements of Business Enterprises articulates that revenues and gains should not
26   be recognized in financial statements until they are both earned and realizable:
27         (a) “Revenues and gains generally are not recognized until realized or
28         realizable. Revenues and gains are realized when products (goods or services),

                                            5
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 7 of 26 Page ID #:694



1          merchandise, or other assets are exchanged for cash or claims to cash.
           Revenues and gains are realizable when related assets received or held are
2          readily convertible to known amounts of cash or claims to cash [FASB
3          Statement of Concepts No. 5, 83a].”
4          (b) “Revenues are not recognized until earned. An entity’s revenue activities
           involve delivering or producing goods, rendering services, or other activities
5
           that constitute its ongoing major or central operations, and revenues are
6          considered to have been earned when the entity has substantially
           accomplished what it must do to be entitled to the benefits represented by the
7
           revenues [FASB Statement of Concepts No.5, 83b].”
8
           (c) “The two conditions (being realized or realizable and being earned) are
9          usually met by the time product or merchandise is delivered or services are
10         rendered to customers [FASB Statement of Concepts No. 5, 84a].”
           28.    Moreover, if collectability is not reasonably assured, revenues should be
11
     recognized on the basis of cash received. See FASB Statement of Concepts No. 5, 84g.
12
           29.    Regulation S-X (17 C.F.R. §210.4-01(a)(1)) states that financial statements filed
13
     with the SEC that are not prepared in compliance with GAAP are presumed to be misleading
14
     and inaccurate. Regulation S-X requires that interim financial statements must also comply
15
     with GAAP, with the exception that interim financial statements need not include disclosures
16
     that would be duplicative of disclosures accompanying annual financial statements. 17 C.F.R.
17
     §210.10-01(a).
18
           30.    Notwithstanding the foregoing, Capstone recognized revenue from BPC as if it
19
     was reasonably assured when, in fact, it was not. Prior to the beginning of 2014, Capstone
20
     placed BPC on a credit hold. Capstone placed the credit hold on BPC because of a previous
21
     and ongoing outstanding balance owed from BPC of approximately $2 million. When a
22
     customer was put on a credit hold, they were required to pay the full purchase price in cash
23
     prior to shipment. This was also referred to as being placed on “cash-only” status. BPC was on
24
     a credit hold prior to 2014 and was on a credit hold through at least October 2015.
25
           31.    During the period of the credit hold, Capstone did not ship products to BPC unless
26
     the shipments were prepaid. Further, while BPC was subject to the credit hold, Capstone’s
27
     shipment system would not allow shipments to be scheduled to BPC without authorization
28

                                            6
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 8 of 26 Page ID #:695



1    from Capstone’s Chief Financial Officer (formerly Edward Reich). Capstone’s shipment
2    system would omit or block shipping addresses for customers subject to credit holds; this, in
3    turn, prevented Capstone from shipping product to BPC without prior authorization. BPC
4    would be instructed to provide a certain amount of money for deposit before a shipment would
5    be scheduled. Cash had to be in the BPC account prior to shipping any product.2
6          32.    In addition, Defendants’ statements about Capstone’s “backlog” had also been
7    materially misleading. Defendants frequently identified the company’s backlog as a strong
8    indicator of positive current and future performance, despite the fact that the backlog included
9    orders from BPC for which payment was not reasonably assured and order fulfillment appeared
10   exceedingly unlikely. Despite concerns over BPC’s ability to pay, Capstone rarely and
11   infrequently removed BPC’s orders from its backlog.3
12         33.    Defendants repeatedly misrepresented Capstone’s financial operations and, in
13   particular, its revenue from BPC and usefulness of the backlog in terms of evaluating current
14   financial health and predicting future financial performance. In order to recognize the revenue
15   from its transactions with BPC, SABs 101 and 104 and the SEC Codification of Staff
16   Accounting Bulletin, Topic 13 criterion required “collectibility [to be] reasonably assured.”
17   However, this requirement was not satisfied at the time the revenue at issue was recognized or
18
19   2
       Plaintiffs obtained the factual information alleged in Paragraphs 30 and 31 from a former
20   employee of Capstone. Capstone employed this former employee (“FE1”) as a Customer
     Service Director from May 2014 until October 2015. FE1 reported to Senior Vice President
21   of Customer Service, Paul Campbell. FE1 was responsible for managing sales of
22   aftermarket products. FE1 also managed Capstone’s call center that received calls from
     distributors and customers in need of assistance with Capstone’s turbines. Plaintiffs’
23   counsel interviewed FE1 with assistance from a licensed investigator prior to commencing
24   this action.
     3
25    Plaintiffs obtained the factual information alleged in Paragraph 32 from a former employee
     of Capstone. Capstone employed this former employee (“FE2”) as an Order Manager from
26   April 2001 to December 2015. FE2 reported to Sales Inventory Operations Planning
27   Manager, Doug Fredriksen. FE2 was responsible for managing Capstone’s backlog, among
     other things. Plaintiffs’ counsel interviewed FE2 with assistance from a licensed
28   investigator prior to commencing this action.
                                            7
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 9 of 26 Page ID #:696



1    at the time Defendants made statements to Plaintiffs about Capstone’s revenue and/or backlog.
2    BPC was already on a credit hold, which called into question BPC’s ability to pay for products
3    as well as the legitimacy of Capstone’s backlog.
4    B.    Materially False and Misleading Statements
5                               April 29, 2014 – Direct Conversation
6          34.    On April 29, 2014, representatives from FiveT and Deep Field Fund participated
7    in a conference call with Defendant Jamison and Mr. Reich.
8          35.    During the conference call, Jamison and Mr. Reich provided FiveT and Deep
9    Field Fund with information concerning Capstone’s operations and finances.
10         36.    Jamison told FiveT and Deep Field Fund the following information:
11                a.    Since joining Capstone as its Chief Executive Officer in 2006, Jamison had
12                      been “growing revenue by adding new distribution.” Capstone’s
13                      distributors increased from 20 to 99 during Jamison’s tenure at the
14                      company;
15                b.    Jamison grew Capstone’s revenue from approximately $20 million to
16                      approximately $130 million during his tenure at the company. Jamison’s
17                      goal was to “keep growing the company roughly at 20% revenue growth a
18                      year” going forward;
19                c.    Capstone’s sales to Europe were much bigger before business conditions
20                      began to change. For example, “[Capstone’s] European business and
21                      Russia together dropped from $40 million annually to $20 million.” The
22                      slow economy in Europe impacted Capstone’s sales, “[i]t’s been coming
23                      back over the last two years”; and
24                d.    The political situation in Russia had not impacted Capstone’s sales.
25                      Although a “potential problem” could arise if U.S.-Russian relations
26                      “continue[d] to deteriorate,” the sanctions had not impacted Capstone’s
27                      business. Capstone’s Russian distributor was “still paying his bills and
28                      buying product.”
                                            8
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 10 of 26 Page ID #:697



1          37.    Mr. Reich told FiveT and Deep Field Fund the following information:
2                 a.     Capstone’s annual “run rate” (revenue) was “$21 million” when Jamison
3                        joined in 2006 and had grown to “$133 million” as of March 2014;
4                 b.     Capstone’s “backlog ended in March [2014]” was “$172 million, which
5                        [was] a record backlog for [Capstone].” The backlog showed substantial
6                        growth year-over-year. Capstone’s book-to-bill ratio in terms of orders
7                        was “healthy” at 1.2:1 (i.e, for every 1.2 new orders Capstone completed
8                        1 sale). The “backlog size” was “a good indicator for what [the company]
9                        should expect [its] revenue to look like in this fiscal [2015] year”;
10                c.     Jamison and Mr. Reich were “targeting a 35% growth margin with
11                       operating expenses at 20% of revenue and 15% going to bottom line pre-
12                       tax net income”; and
13                d.     Capstone’s revenue slowed down during 2013 and 2014 due to the climate
14                       in European markets, but was starting to recover. “[A]bout 55%” of
15                       Capstone’s sales were “outside of the United States,” with “Europe
16                       account[ing] for about 9.5% last fiscal year, with Russia being another
17                       11% . . . and Asia was about 7%.”
18         38.    Jamison and Mr. Reich also told FiveT and Deep Field Fund that Capstone was
19   attempting to raise capital by selling shares in a secondary offering in order to:
20                a.     Increase Capstone’s balance sheet for the purpose of “mak[ing] sure that
21                       [Capstone’s] customers aren’t concerned about [the company’s] ability to
22                       perform going forward” in terms of honoring its warranty and/or
23                       maintenance commitments for the products that it sold;
24                b.     Avoid a “going concern opinion” from their auditor who was “starting
25                       [their] year-end audit now”; and
26                c.     Improve the terms of its $15 million revolving line of credit with Wells
27                       Fargo which had reached a balance of $13.2 million as of March 2014.
28                       Jamison and Mr. Reich wanted to “reduce the restrictions” on the line of
                                             9
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 11 of 26 Page ID #:698



1                        credit that prohibited Capstone from “borrow[ing] more than 80% of [the
2                        company’s] outstanding cash balance.” Accordingly, selling shares to
3                        FiveT and Deep Field Fund would increase Capstone’s cash balance and,
4                        in turn, “effectively give [the company] more borrowing capacity.”
5          39.    FiveT and Deep Field Fund relied on the above information provided by Jamison
6    and Mr. Reich when deciding to purchase Capstone shares.
7          40.    FiveT’s and Deep Field Fund’s reliance on the information from Jamison and Mr.
8    Reich was reasonable under the circumstances. Jamison and Mr. Reich were Capstone’s Chief
9    Executive Officer and Chief Financial Officer at the time of the conversation and, as such, were
10   believed to have the most current and accurate information concerning Capstone’s operations
11   and finances given their day-to-day management and overall responsibility for the company.
12         41.    The information provided by Jamison and Mr. Reich during the April 29, 2014
13   conference call induced FiveT to purchase 9,000,000 shares of Capstone stock on May 1, 2014.
14         42.    The information provided by Jamison during this conversation induced Deep
15   Field Fund to purchase 18,825,000 shares of Capstone stock on May 1, 2014.
16         43.    Defendant Jamison’s statements during the conversation described above were
17   materially misleading. At no point during the conversation did Jamison disclose that
18   Capstone’s revenue or backlog was artificially inflated due to the fact that revenue due from
19   BPC was potentially uncollectible. Jamison did not disclose that BPC was, at this point in time,
20   already subject to a credit hold and that, as a result, Defendants had improperly recognized
21   revenue on its sales to BPC or that Capstone’s revenue and accounts receivable were
22   overstated. To the contrary, Jamison created the false impression that BPC was paying its bills
23   and continuing to buy product without any concern over collectability.
24                                  June 12, 2014 – Annual Report
25         44.    On June 12, 2014, Capstone filed its 2014 Form 10-K and 2014 Form 8-K.
26   Therein, Capstone, in relevant part, reported the following financial results for the company’s
27   2014 fiscal year: a) “Revenue” of $133.1 million; b) “Product Revenue” of $108.8 million; and
28   c) “Accounts Receivable” of $28.0 million. Additionally, Capstone reported the following
                                           10
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 12 of 26 Page ID #:699



1    financial results for the company’s 2014 fiscal fourth quarter: a) “Revenue” of $36.4 million;
2    and b) “Product Revenue” of $30.0 million.
3          45.    These statements were materially false and/or misleading when made because
4    Defendants failed to disclose or indicate: a) that BPC had already been placed on a credit hold;
5    b) that Defendants had improperly recognized revenue on its sales to BPC; c) that Capstone’s
6    revenue and accounts receivable were overstated; d) that Capstone should have been
7    accounting for its revenue from sales to BPC on a cash basis; e) that Capstone’s accounts
8    receivable did not represent their fair value and would not be collected in 90 days per
9    Capstone’s standard payment terms; and f) that Capstone’s financial statements were
10   materially false and misleading and not presented in accordance with GAAP and Capstone’s
11   stated revenue recognition policy.
12         46.    On June 12, 2014, the Company’s 2014 Form 8-K, in relevant part, stated:
13   “President and Chief Executive Officer Darren Jamison commented, ‘Capstone achieved
14   another banner year for business development and margin expansion in Fiscal 2014, ending
15   the year with record quarterly product revenue and the second highest quarter for total revenue
16   in company history. We also set new annual records for revenue and gross margin while
17   entering Fiscal 2015 with solid backlog of $171.6 million, also a company record.’” Capstone
18   provided the same information in its 2014 Form 10-K.
19         47.    These statements were materially false and/or misleading when made because
20   Defendants failed to disclose or indicate that the backlog included stale orders from BPC that
21   were unlikely to be filled or paid for. Accordingly, it was misleading for Defendants to portray
22   the backlog as a means for gauging Capstone’s present or future success.
23                                 August 7, 2014 – Quarterly Report
24         48.    On August 7, 2014, the company filed its Q1 2015 Form 10-Q and Q1 2015 Form
25   8-K. Therein, Capstone, in relevant part, reported the following financial results for the
26   company’s 2015 fiscal first quarter: a) “Revenue” of $23.3 million; b) “Product Revenue” of
27   $17.6 million; and c) “Accounts Receivable” of $24.2 million.
28

                                           11
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 13 of 26 Page ID #:700



1          49.    These statements were materially false and/or misleading when made because
2    Defendants failed to disclose or indicate: a) that BPC had already been placed on a credit hold;
3    b) that Defendants had improperly recognized revenue on its sales to BPC; c) that Capstone’s
4    revenue and accounts receivable were overstated; d) that Capstone should have been
5    accounting for its revenue from sales to BPC on a cash basis; e) that Capstone’s accounts
6    receivable did not represent their fair value and would not be collected in 90 days per
7    Capstone’s standard payment terms; and f) that Capstone’s financial statements were
8    materially false and misleading and not presented in accordance with GAAP and Capstone’s
9    stated revenue recognition policy.
10         50.    On August 7, 2014, the Company’s Q1 2015 Form 8-K, in relevant part, stated
11   “Record Product Backlog of $175.2 Million at June 30, 2014.” Capstone provided the same
12   information in the Company’s Q1 2015 Form 10-Q.
13         51.    These statements were materially false and/or misleading when made because
14   Defendants failed to disclose or indicate that the backlog included stale orders from BPC that
15   were unlikely to be filled or paid for. Accordingly, it was misleading for Defendants to portray
16   the backlog as a means for gauging Capstone’s present or future success.
17                               November 6, 2014 – Quarterly Report
18         52.    On November 6, 2014, the company filed its Q2 2015 Form 10-Q and Q2 2015
19   Form 8-K. Therein, Capstone, in relevant part, reported the following financial results for the
20   company’s 2015 fiscal second quarter: “Accounts Receivable” of $23.2 million. Additionally,
21   Capstone’s Q2 2015 Form 10-Q and Q2 2015 Form 8- K, in relevant part, stated that the
22   company’s revenue for the first six fiscal months of 2015 was $55.5 million.
23         53.    These statements were materially false and/or misleading when made because
24   Defendants failed to disclose or indicate: a) that BPC had already been placed on a credit hold;
25   b) that Defendants had improperly recognized revenue on its sales to BPC; c) that Capstone’s
26   revenue and accounts receivable were overstated; d) that Capstone should have been
27   accounting for its revenue from sales to BPC on a cash basis; e) that Capstone’s accounts
28   receivable did not represent their fair value and would not be collected in 90 days per
                                           12
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 14 of 26 Page ID #:701



1    Capstone’s standard payment terms; and f) that Capstone’s financial statements were
2    materially false and misleading and not presented in accordance with GAAP and Capstone’s
3    stated revenue recognition policy.
4           54.    On November 6, 2014, the Company’s Q2 2015 Form 8-K, in relevant part stated:
5    “President and Chief Executive Officer Darren Jamison commented, ‘The second quarter of
6    Fiscal 2015 was a vast improvement over the first quarter in terms of the timing of shipments
7    and overall sales volume and revenue. Gross margin increased 240 basis points year-over-year
8    despite softer revenue, a direct result of the substantial operational improvements we are
9    continuing to make to reduce our manufacturing costs. Backlog remains high, which is a key
10   leading indicator of future revenue. Based on our order flow and pipeline, we believe that we
11   will return to year-over-year revenue growth and advance toward profitability in the second
12   half of Fiscal 2015, typically our strongest quarters of the year.’ . . . . Capstone’s backlog as of
13   September 30, 2014 was $172.3 million, compared to $175.2 million at June 30, 2014, and
14   $149.8 million at September 30, 2013.” Capstone provided the same information in the
15   Company’s Q2 2015 Form 10-Q.
16          55.    These statements were materially false and/or misleading when made because
17   Defendants failed to disclose or indicate that the backlog included stale orders from BPC that
18   were unlikely to be filled or paid for. Accordingly, it was misleading for Defendants to portray
19   the backlog as a means for gauging Capstone’s present or future success.
20                                 February 5, 2015 – Quarterly Report
21          56.    On February 5, 2015, the company filed its Q3 2015 Form 10-Q and Q3 2015
22   Form 8-K. Therein, Capstone, in relevant part, reported “Accounts Receivable” of $21.6
23   million for the company’s 2015 fiscal third quarter. Additionally, Capstone’s Q3 2015 Form
24   10-Q and Q3 2015 Form 8- K, in relevant part, stated that the company’s revenue for the first
25   nine fiscal months of 2015 was $80.6 million.
26          57.    These statements were materially false and/or misleading when made because
27   Defendants failed to disclose or indicate: a) that BPC had already been placed on a credit hold;
28   b) that Defendants had improperly recognized revenue on its sales to BPC; c) that Capstone’s
                                            13
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 15 of 26 Page ID #:702



1    revenue and accounts receivable were overstated; d) that Capstone should have been
2    accounting for its revenue from sales to BPC on a cash basis; e) that Capstone’s accounts
3    receivable did not represent their fair value and would not be collected in 90 days per
4    Capstone’s standard payment terms; and f) that Capstone’s financial statements were
5    materially false and misleading and not presented in accordance with GAAP and Capstone’s
6    stated revenue recognition policy.
7          58.     On February 5, 2015, the Company’s Q3 2015 Form 8-K, in relevant part, stated:
8    “Capstone’s product backlog as of December 31, 2014 was $175.5 million, compared to $172.3
9    million at September 30, 2014, and $160.4 million at December 31, 2013.” Capstone provided
10   the same information in the Company’s Q3 2015 Form 10-Q.
11         59.     These statements were materially false and/or misleading when made because
12   Defendants failed to disclose or indicate that the backlog included stale orders from BPC that
13   were unlikely to be filled or paid for. Accordingly, it was misleading for Defendants to portray
14   the backlog as a means for gauging Capstone’s present or future success.
15                              March 11, 2015 – Direct Conversation
16         60.     On March 11, 2015 at approximately 9:00 a.m. PT, while attending the 27th
17   Annual ROTH Conference in Dana Point, California, FiveT (through a representative) engaged
18   in a conversation with Defendant Jamison. During the conversation, Jamison discussed
19   Capstone’s revenue and operations. Jamison also discussed Capstone’s Russian distributor,
20   BPC, but did not disclose that BPC was delinquent with respect to money owed to Capstone
21   or that Capstone had placed a credit hold on BPC.
22         61.     Defendant Jamison’s statements during the conversation described above were
23   materially misleading. At no point during the conversation did Jamison disclose that
24   Capstone’s revenue or backlog was artificially inflated due to the fact that revenue due from
25   BPC was potentially uncollectible. Jamison did not disclose that BPC was, at this point in time,
26   already subject to a credit hold and that, as a result, Defendants had improperly recognized
27   revenue on its sales to BPC or that Capstone’s revenue and accounts receivable were
28   overstated.
                                           14
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 16 of 26 Page ID #:703



1           62.    Prior to FiveT’s March 11, 2015 conversation with Jamison, FiveT had started
2    selling shares of Capstone stock that it had acquired on May 1, 2014. Defendants’ statements
3    caused FiveT to reverse its course of conduct and, instead of selling shares, purchase 1,000,000
4    additional shares of Capstone stock between February 2015 and May 2015.
5    C.     Additional Scienter Allegations
6           63.    Defendants acted with scienter in that they knew that the public documents and
7    statements issued or disseminated in the name of Capstone were materially false and
8    misleading; knew that such statements or documents would be relied upon; and knowingly and
9    substantially participated or acquiesced in the issuance or dissemination of such statements or
10   documents. Defendants, by virtue of their access to or actual knowledge of information
11   reflecting the true facts regarding Capstone, participated in the fraudulent scheme alleged
12   herein.
13          64.    The United States District Court for the Central District of California recently
14   held that allegations similar to those herein, among others, were sufficient to support an
15   adequate inference of scienter against Capstone and Jamison in In re Capstone Turbine Corp.
16   Securities Litigation, No. 2:15-cv-08914-DMG-RAO. Plaintiffs incorporate by reference those
17   allegations of scienter.
18          65.    The scienter allegations in the above-reference case, which apply here with equal
19   force, are as follows:
20                 (a)    The purported revenue from the sales to BPC constituted material portions
21                        of Capstone’s total revenue. Defendants were aware of the particulars of
22                        transactions that comprised these portions of the company’s revenues.
23                        Alternatively, if the Individual Defendants were unaware of these
24                        particulars, this ignorance constitutes acting in such a deliberately reckless
25                        manner as to constitute a fraud and deceit upon Plaintiffs;
26                 (b)    Sales to BPC accounted for material portions of Capstone’s accounts
27                        receivables. Defendants were aware of the particulars, including the
28                        payment terms (or lack thereof) and BPC’s ability to pay for the
                                            15
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 17 of 26 Page ID #:704



1                       receivables at issue. Alternatively, if the Individual Defendants’ were
2                       unaware of these particulars, this ignorance constitutes acting in such a
3                       deliberately reckless manner as to constitute a fraud and deceit upon
4                       Plaintiffs;
5                (c)    The Individual Defendants were actively involved in the company’s sales
6                       efforts and were in routine communication with BPC at a relevant times.
7                       Due to the constant communications with BPC’s representatives, the most
8                       probable inference is that the Individual Defendants had knowledge of, or
9                       were reckless in not knowing, the nature and terms of its transactions with
10                      BPC;
11               (d)    Defendant Jamison had to personally approve discounts of over $100,000.
12                      The transactions at issue exceeded this limit and, therefore, Defendant
13                      Jamison must have approved of the sales before they were booked. This
14                      supports an inference that Defendant Jamison had knowledge of, or was
15                      reckless in not knowing, the nature and terms of its transactions with BPC;
16                      and
17               (e)    Capstone’s survival depended on its access to and ability to raise funds
18                      needed for continued operations and its primary access to capital was credit
19                      facilities with Wells Fargo. Since the amount of credit available to
20                      Capstone was partially dependent on its cash balance and accounts
21                      receivable, Defendants were incentivized to raise cash and overstate or not
22                      write down their accounts receivable so that the company had continued
23                      access to capital or would be compliant with the financial and restrictive
24                      covenants under these credit facilities.
25   D.    Reliance
26         66.   Plaintiffs reasonably relied upon the foregoing misrepresentations and/or
27   materially misleading omissions.
28

                                          16
                               SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 18 of 26 Page ID #:705



1           67.    Plaintiffs relied on the statements made by Defendant Jamison (and other
2    Individual Defendants, including Does) during the conversations on April 29, 2014 and March
3    11, 2015. Jamison’s statements induced Plaintiffs to purchase the shares that it did on May 1,
4    2014. In particular, Jamison’s statements about Capstone’s revenue (and omissions about the
5    collectability from BPC) during April 29, 2014 induced Plaintiffs to buy Capstone stock.
6    Similarly, Jamison’s statements about Capstone’s revenue (and omissions about the
7    collectability from BPC) during March 11, 2015 induced FiveT to acquire additional shares of
8    Capstone stock at artificially inflated prices.
9           68.    Defendants’ other public statements, including statements made in quarterly and
10   annual reports filed with the SEC, induced FiveT to purchase additional Capstone stock at
11   various points during the relevant time period. Within these filings with the SEC, FiveT relied
12   upon Capstone’s revenue and accounts receivable. These data points were important to FiveT
13   because they communicated important information about Capstone’s financial strength.
14          69.    Plaintiffs would have altered their course of conduct with respect to their
15   investments in Capstone had Defendants disclosed the fact that collectability from Capstone
16   was not reasonably assured and that Capstone’s revenue and accounts receivable was
17   artificially inflated. In particular, Plaintiffs would not have purchased Capstone stock for the
18   prices they paid, if at all, had Plaintiffs discovered the truth prior to their purchases.
19   E.     Loss Causation
20          70.    The market for Capstone securities was open, well developed and efficient at all
21   relevant times. As a result of Defendants’ materially false and misleading statements and
22   failures to disclose, Capstone securities traded at artificially inflated prices at all relevant times.
23   Plaintiffs purchased Capstone securities relying upon the integrity of the market prices of
24   Capstone securities and market information relating to Capstone, and was damaged as a result.
25          71.    Plaintiffs also purchased Capstone securities relying upon the integrity and
26   accuracy of the information provided to them by Defendants prior to their purchase of Capstone
27   stock, and was damaged as a result.
28

                                             17
                                  SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 19 of 26 Page ID #:706



1          72.    In hindsight, the truth regarding Capstone’s financial condition was partially
2    revealed, and/or the concealed risks materialized, on or about: August 7, 2014; June 15, 2015;
3    October 1, 2015; and November 5, 2015. As a direct result of these partial disclosures, the price
4    of Capstone’s stock declined precipitously on heavy trading volume.
5          73.    On August 7, 2014, the company issued a press release entitled, “Capstone
6    Turbine Announces First Quarter Fiscal Year 2015 Operating Results; Record Product Backlog
7    of $175.2 Million at June 30, 2014.” Additionally, on August 7, 2014, the company filed with
8    the SEC its Q1 2015 Form 10-Q. Therein, the company disclosed, amongst others, that it had
9    only collected approximately $1.6 million from BPC for the quarter, the company’s days sales
10   outstanding (or DSO) was increasing (as well as the DSO for BPC’s receivables), and
11   Capstone’s accounts receivable were $24.2 million. On this news, shares of Capstone declined
12   $4.40 per share, or 15.5%, to close at $24.00 per share on August 8, 2014, on unusually heavy
13   volume.
14         74.    On June 15, 2015, the company issued a press release entitled, “Capstone Turbine
15   Announces Fourth Quarter and Fiscal Year 2015 Operating Results.” Additionally, the
16   company’s 2015 Form 10-K filed with the SEC on the same day, in relevant part, stated:
17   “During the three months ended March 31, 2015, we recorded approximately $7.1 million with
18   respect to the accounts receivable allowance from BPC. We determined that the collectability
19   of this accounts receivable balance was not reasonably assured based on BPC’s recent payment
20   history and because the impact of the steep decline of the Russian ruble could continue to
21   negatively impact its ability to pay its outstanding accounts receivable balance. . . . The
22   company recorded bad debt expense of approximately $10.1 million, $0.2 million and $0.3
23   million for the years ended March 31, 2015, 2014 and 2013, respectively.” Additionally, during
24   a conference call with investors and analysts on June 15, 2015, Defendant Jamison, in relevant
25   part, stated: “…let’s talk about BPC in general. We took a very large AR hit this quarter that is
26   a reserve not a write-off which is there’s obviously a very big difference.” On this news, shares
27   of Capstone declined $1.81 per share, or 16.1%, to close at $9.40 per share on June 16, 2015,
28   on unusually heavy volume.
                                           18
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 20 of 26 Page ID #:707



1          75.    On October 1, 2015, the company issued a press release entitled, “With
2    Shipments Delayed Until Fiscal Third Quarter Capstone Expects Fiscal Second Quarter
3    Financial Results To Be Below Expectations.” Therein, the company, in relevant part, stated:
4    “ . . . In addition, the Company received no significant payments from its Russian distributor,
5    who until recently was one of their largest customers.” On this news, shares of Capstone
6    declined $1.74 per share, or 25.5% to close at $5.06 per share on October 1, 2015 on unusually
7    heavy volume. The stock price continued to decline, falling by $0.24, or 4.8%, to close at $4.82
8    per share on October 2, 2015, and another $0.42, or 8.7%, to close at $4.40 per share on October
9    5, 2015, on heavy volume.
10         76.    On November 5, 2015, the company issued a press release entitled, “Capstone
11   Turbine Reports Second Quarter of Fiscal 2016 Financial Results.” Therein, the company, in
12   relevant part, stated: “Total revenue of $17.9 million compared with $32.2 million in the year-
13   ago second quarter. This quarter’s results did not include any orders from Russia, which
14   contributed $6.7 million in revenue during last year’s second quarter. Total backlog as of
15   September 30, 2015 was $104.8 million compared with $172.3 million as of September 30,
16   2014 and $160.5 million as of June 30, 2015. The Company removed $52.4 million from
17   backlog from BPC Engineering, its Russian distributor, this quarter.” Additionally, on
18   November 5, 2015, the company filed its Q2 2016 Form 10-Q and held an investor conference
19   call which repeated the information about Capstone’s revenue and backlog, among other
20   things. On this news, shares of Capstone declined $0.31 per share, or 7.2% to close at $3.99
21   per share on November 6, 2015 on unusually heavy volume. The stock price continued to
22   decline, falling by $0.95, or more than 23%, to close at $3.04 on November 9, 2015, another
23   $0.25, or approximately 8%, to close at $2.79 on November 10, 2015, and another $0.62, or
24   approximately 22%, to close at $2.17 per share on November 11, 2015 on heavy volume.
25         77.    At all relevant times, Defendants concealed material information from Plaintiffs
26   about orders received by Capstone from BPC as well as BPC’s ability to pay for its orders. The
27   above-listed disclosures revealed, in part, that Defendants’ statements were materially
28   misleading. Each statement revealed additional information concerning the scope and extent
                                            19
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 21 of 26 Page ID #:708



1    of BPC’s payment problems and the impact these problems had on Capstone’s financial
2    strength. The risk pertaining to BPC’s non-payment, which Defendants concealed through their
3    false and/or misleading statements, ultimately materialized on November 5, 2015 with the
4    removal of $52.4 million of BPC orders from Capstone’s backlog.
5                                      *             *             *
6           78.    Plaintiffs did not discover the fraud and deceit practiced on them until on or about
7    February 9, 2018 when the United States District Court for the Central District of California
8    denied a motion to dismiss filed by, among others, Capstone in the case styled In re Capstone
9    Turbine Corp. Securities Litigation, No. 2:15-cv-08914-DMG-RAO.
10          79.    Plaintiffs could not with reasonable diligence have discovered said fraud and
11   deceit prior to April 28, 2017 because the plaintiffs in the above-referenced case did not allege
12   until that day that BPC was subject to a credit hold from at least 2014 through 2015. On
13   February 9, 2018, the Court denied the aforementioned motion to dismiss based, in part, on
14   this fact, which revealed Defendants’ fraud and deceit to Plaintiffs.
15          80.    Following the Court’s decision on February 9, 2018, Plaintiffs investigated the
16   allegations concerning the credit hold alleged by the plaintiffs in In re Capstone Turbine Corp.
17   Securities Litigation, No. 2:15-cv-08914-DMG-RAO. At that point in time, Plaintiffs
18   discovered that they had been defrauded by Defendants and thereafter promptly filed this
19   action.
20                                              COUNT I
21                       Common Law Fraud and Deceit against Defendants
22          81.    Plaintiffs repeat and reallege each and every allegation contained above as if fully
23   set forth herein.
24          82.    Defendants violated the common law of fraud and California Civil Code §§ 1709
25   and 1710 through the material misrepresentations and non-disclosures alleged above, including
26   the false and deceitful representations made about Capstone’s backlog and revenue from BPC.
27          83.    Defendants made their material misrepresentations and non-disclosures knowing
28   that their statements were false and misleading and with the intent to defraud Plaintiffs.
                                            20
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 22 of 26 Page ID #:709



1           84.    The Individual Defendants engaged in the wrongful conduct alleged above as
2    officers and/or directors of Capstone and on behalf of Capstone, and Capstone is thus
3    responsible for their actions.
4           85.    Plaintiffs reasonably relied on Defendants’ material misrepresentations and
5    nondisclosures by purchasing Capstone stock.
6           86.    As a proximate result of relying on Defendants’ material misrepresentations and
7    non-disclosures, Plaintiffs incurred actual damages consisting of inter alia the loss in value of
8    their Capstone stock.
9           87.    Plaintiffs seek all available remedies, damages (including punitive), and awards
10   as a result of Defendants’ fraud.
11                                             COUNT II
12                           Negligent Misrepresentation against Defendants
13          88.    Plaintiffs repeat and reallege each and every allegation contained above as if fully
14   set forth herein; except those allegations alleging intentional fraud or deceit. Plaintiffs’
15   allegations for this Count II sound in negligence and seek to hold Defendants liable for failing
16   to act reasonably under the circumstances when making representations to Plaintiffs about
17   Capstone.
18          89.    Defendants made material false statements, including, without limitation, those
19   representations and omissions as to the financial condition of Capstone and revenue to be
20   received from BPC.
21          90.    Defendants knew or should have known that their representations were material
22   to Plaintiffs to the extent that Plaintiffs would rely upon the misstatements when making
23   investment decisions concerning Capstone stock. Public disclosures made by a public
24   company’s executive officers and directors are often the only means available for stockholders
25   to inform themselves while making investment decisions.
26          91.    Defendants’ misstatements or omissions were false in that, among other reasons,
27   Defendants were aware or should have been aware of the fact that BPC was unable to pay
28

                                             21
                                  SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 23 of 26 Page ID #:710



1    Capstone money that it owed and, as a result, Capstone’s financial statements were materially
2    incorrect.
3          92.    Defendants had a duty to make a reasonable and diligent investigation of the
4    truthfulness and accuracy of their disclosures about Capstone. They had a duty to ensure that
5    such statements were true and accurate, that there were no omissions of material fact that would
6    make the statements made misleading, and that the documents contained all facts required to
7    be stated therein. In the exercise of reasonable care, Defendants knew or should have known
8    that their statements were materially misleading and would materially affect Plaintiffs’
9    decisions concerning Capstone stock.
10         93.    Defendants were negligent in making the false and misleading misstatements and
11   omissions.
12         94.    At the time of the misrepresentations and omissions of material facts by
13   Defendants, Plaintiffs were ignorant of their falsity and believed them to be true.
14         95.    As a direct and proximate result of Defendants’ misrepresentations and
15   omissions, Plaintiffs have suffered damages to be determined at trial as a result of buying
16   Capstone stock upon misinformation.
17         96.    Plaintiffs seek all available remedies, damages, and awards as a result of
18   Defendants’ negligent misrepresentations.
19                                             COUNT III
20         97.    Plaintiff Deep Field Fund repeats and realleges each and every allegation
21   contained above as if fully set forth herein.
22         98.    Defendants offered to sell and sold Capstone stock to Deep Field Fund.
23         99.    Defendants’ offer and sale of Capstone stock to Deep Field Fund was made by
24   means of written and/or oral communications that included untrue statements of material fact.
25         100. Defendants’ offer and sale of Capstone stock to Deep Field Fund was made by
26   means of written and/or oral communications that omitted to state material facts necessary to
27   make other statements made, in the light of the circumstances under which the statements were
28   made, not misleading.
                                            22
                                 SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 24 of 26 Page ID #:711



1          101. Plaintiffs (including Deep Field Fund) did not know the facts concerning the
2    untruths or omissions alleged above.
3          102. Defendants violated California Corporations Code §25401 and, therefore,
4    Plaintiff Deep Field Fund is entitled to damages pursuant to California Corporations Code
5    §25501.
6                                     PRAYER FOR RELIEF
7                 WHEREFORE, Plaintiffs pray for relief and judgment, as follows:
8                 (a)   Awarding compensatory damages in favor of Plaintiffs against
9                       Defendants, jointly and severally, for all damages sustained as a result of
10                      Defendants’ wrongdoing, in an amount to be proven at trial, including
11                      interest thereon;
12                (b)   Awarding Plaintiffs pre- and post-judgment interest, reasonable costs and
13                      expenses incurred in this action, including counsel fees and expert fees;
14                      and
15                (c)   Such other and further relief as the Court may deem just and proper.
16                                  JURY TRIAL DEMANDED
17                Plaintiffs hereby demand a trial by jury.
18
19
     Dated: November 29, 2018                 LEVI & KORSINSKY, LLP
20
21                                            By: s/ Adam M. Apton               .
                                              Adam M. Apton (SBN 316506)
22                                            445 South Figueroa St., 31st Floor
23                                            Los Angeles, California 90071
                                              Tel: 213/985-7290
24                                            Fax: 202/333-2121
25                                            Email: aapton@zlk.com
26
27
28

                                           23
                                SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 25 of 26 Page ID #:712



1                                           -and-
2                                       Nicholas I. Porritt (to be admitted pro hac vice)
3                                       LEVI & KORSINSKY, LLP
                                        1101 30th Street N.W., Suite 115
4                                       Washington, D.C. 20007
5                                       Tel: 202/524-4290
                                        Fax: 202/333-2121
6                                       Email: nporritt@zlk.com
7
                                       Attorneys for Plaintiffs
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      24
                           SECOND AMENDED COMPLAINT
 Case 2:18-cv-03512-DMG-RAO Document 44 Filed 11/29/18 Page 26 of 26 Page ID #:713



1                                CERTIFICATE OF SERVICE
2          I hereby certify that on November 29, 2018, I caused the foregoing SECOND
3    AMENDED COMPLAINT to be electronically filed with the Clerk of the Court using the
4    CM/ECF system which will send notification of such filing to the email addresses denoted
5    on the Electronic Mail Notice List generated by the CM/ECF system.
6
7
                                               s/ Adam M. Apton     .
8                                                Adam M. Apton
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  CERTIFICATE OF SERVICE
